Citation Nr: 0739719	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  03-33 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.

3.  Entitlement to service connection for anemia.

4.  Entitlement to service connection for a gastrointestinal 
disorder.

5.  Entitlement to service connection for a lung disorder.

6.  Entitlement to service connection for vision loss.

7.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine. 

8.  Entitlement to an initial compensable evaluation for 
healed fracture, proximal left tibia.
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
September 1958 and from November 1958 to November 1962.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Roanoke, Virginia, Department of Veterans 
Affairs (VA) Regional Office (RO). 

The issues of entitlement to service connection for 
degenerative disc disease of the lumbar spine and entitlement 
to an initial compensable evaluation for healed fracture, 
proximal left tibia, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is a lack of competent evidence of hypertension in 
service, manifestations of such to a compensable degree 
within one year following discharge from service, or evidence 
of a nexus between the post service diagnosis and service.

2.  There is a lack of competent evidence of disease or 
injury in service related to the cervical spine or of a nexus 
between the post service diagnosis of degenerative disc 
disease of the cervical spine and service, to include 
evidence of continuity of symptomatology.

3.  There is a lack of competent evidence of anemia in 
service or of a nexus between the post service diagnosis and 
service, to include evidence of continuity of symptomatology.  
Primary anemia is not shown within 1 year following service 
separation.

4.  There is evidence of gastrointestinal complaints in 
service; however, there is no competent evidence of a current 
gastrointestinal disorder.

5.  There is no competent evidence of a current lung 
disorder.  

6.  Service medical records show a diagnosis of refractive 
error.  There is a lack of competent evidence that age-
related macular degeneration is due to service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service 
and may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Degenerative disc disease of the cervical spine was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).

3.  Anemia was not incurred in or aggravated by service and 
primary anemia may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

4.  A gastrointestinal disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).

5.  A lung disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007).

6.  Refractive eye error is not a disease within the meaning 
of applicable legislation for disability compensation 
purposes.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 4.9 (2007).

7.  Age-related macular degeneration was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2007) defines VA's 
duty to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In a May 2002 letter, VA informed the veteran of the evidence 
necessary to substantiate a claim for service connection, 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of and to 
submit any further evidence that was relevant to the claim.  
This letter did not inform him of how disability evaluations 
and effective dates are assigned and the type evidence which 
impacts those determinations; however, the Board finds that 
the veteran has not been prejudiced by this for two reasons.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  One, no new 
disorders are being service connected and thus neither an 
evaluation nor effective date are being assigned.  Two, the 
veteran received notification of how disability evaluations 
and effective dates are assigned in a March 2006 letter.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  Id.  VA has obtained VA 
treatment records.  The veteran has submitted private medical 
records.  VA provided examinations in connection with the 
claims for service connection for hypertension, degenerative 
joint disease of the cervical spine, anemia, a 
gastrointestinal disorder, and a lung disorder.  In 
connection with the claims for service connection for 
degenerative joint disease of the cervical spine, anemia, a 
gastrointestinal disorder, and a lung disorder, VA failed to 
obtain a medical opinion and did not provide the examiner 
with the veteran's claims file, which could be perceived as a 
basis to remand these claims.  The Board finds that the 
veteran was not entitled to examinations in connection with 
these claims, and thus a remand to cure the above-described 
defects is not necessary.  

Under the law, an examination or opinion is necessary to make 
a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  Id. at (d)(2)(A)-(C); see also 38 C.F.R. 
§ 3.159(c)(4) (2007).  

As to the claim for service connection for degenerative disc 
disease of the cervical spine, the Board finds that while 
there is competent evidence that the veteran has a current 
disability, there is a lack of evidence indicating that the 
disability may be associated with the claimant's active duty.  
The service treatment records confirm the veteran sustained 
an injury as described by the veteran (in January 1957) at 
the April 2003 VA examination; however, the treatment records 
show that the injury occurred to the veteran's "low back."  
At the April 2003 VA examination, the veteran stated he was 
injured in the right scapula.  The Board does not find such 
statement to be credible.  Documentation created 
contemporaneously with the injury shows that the injury 
occurred to the low back, to which the Board gives more 
probative value than the veteran's statements made more than 
40 years after the injury.  Therefore, the Board finds no 
basis to find an association between the diagnosis of 
degenerative disc disease of the cervical spine and the 
veteran's service to warrant a VA examination, to include a 
medical opinion.

As to the claim for service connection for anemia, a VA 
examiner diagnosed the veteran with anemia when he was being 
examined for a gastrointestinal disorder.  The RO chose to 
adjudicate that claim even though the veteran did not state 
he was seeking service connection for anemia on his 
application.  The veteran has alleged in one document that he 
was hospitalized for anemia in service.  The service medical 
records are silent for any treatment associated with anemia.  
In reports of medical history completed by the veteran during 
both periods of service, there is no report of having been 
hospitalized for anemia.  The veteran is not competent to 
allege he had anemia while in service or until years 
thereafter.  There is a document in the service records 
showing he was hospitalized for influenza, but in the end, no 
disease was found.  Therefore, the Board finds no basis to 
find an association between the diagnosis of anemia and the 
veteran's service to warrant a VA examination, to include a 
medical opinion.  

As to the claims for service connection for gastrointestinal 
disorder and a lung disorder, the veteran has not brought 
forth competent evidence of current disability.  The service 
medical records show gastrointestinal complaints in service, 
and there is a diagnosis of a possible hiatal hernia in 1977; 
however, there is no evidence of any gastrointestinal 
disorder after that date, which is decades ago.  The veteran 
has not brought forth any evidence whatsoever of a lung 
disability-either in service or post service.  Therefore, an 
examination, to include a medical opinion, would not be 
necessary for these claims.

VA has not provided the veteran with a nexus opinion in 
connection with his claim for service connection vision loss.  
The Board finds that an examination was not necessary to make 
a decision on this claim.  VA regulations define refractive 
error as not being a disease or injury for which service 
connection may be granted.  Additionally, the veteran has 
been diagnosed with age-related macular degeneration.  No 
medical professional has attributed such diagnosis to 
service, and there is a total lack of evidence of persistent 
or recurrent symptoms following the veteran's discharge from 
service to find that such diagnosis may be related to the 
veteran's service.

Because the veteran has not fulfilled one of the criteria 
necessary for an examination to be required in the claims (as 
described above), VA was not obligated to provide 
examinations in connection with these claims for service 
connection.  

Lastly, the veteran claims that there are service treatment 
records that are missing from the claims file.  The record 
reflects that VA made multiple requests from the National 
Personnel Records Center for these records.  It properly 
attached memos to the claims file, which laid out the steps 
it took to obtain these records and its determination that 
such records were not available.  See December 2006 and May 
2007 VA Memorandums.  VA also informed the veteran of its 
inability to obtain these records.  The Board finds no basis 
to further attempt to obtain these records.  

The veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection for hypertension or 
primary anemia may be granted if manifest to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309(a) (2007). Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Hypertension

The veteran claims that he developed hypertension while in 
service and notes that he had elevated blood pressure 
readings at that time.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for hypertension.  VA obtained a 
medical opinion in connection with this claim.  The examiner 
noted that he had reviewed the veteran's service records and 
saw one elevated systolic blood pressure reading of 144mmhg 
with a normal diastolic pressure.  He stated he never saw any 
diastolic pressures over 90mmhg.  The examiner noted that the 
one isolated systolic elevation would not confirm the 
diagnosis of hypertension.  He concluded that there was no 
evidence that hypertension began in military service.  There 
is no competent evidence to refute this medical opinion.  

The veteran submitted a statement from a private physician 
that pertained to hypertension.  The examiner, however, did 
not provide a nexus between the post service diagnosis of 
hypertension and service.  Rather, he noted the veteran's 
blood pressure was 144/88 in January 1955 and that the 
veteran has "remain[ed] under active treatment for 
hypertension."  The Board does not find that this letter 
establishes a nexus between the post service diagnosis of 
hypertension and the veteran's service.  Even if it did, the 
Board would accord more probative value to the VA examiner's 
opinion, as he provided a rationale for why he believed that 
hypertension did not have its onset in service. 

While the veteran has attributed the current diagnosis of 
hypertension to service, he does not have the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, for the reasons 
stated above, the Board finds that the preponderance of the 
evidence is against the claims for service connection for 
hypertension, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.

B.  Degenerative disc disease of the cervical spine

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for degenerative disc disease of 
the cervical spine.  As noted above, the veteran now claims 
that he sustained in injury to his scapula area while in 
service.  This is not documented in the service treatment 
records.  The service records show he sustained an injury to 
his low back during his first period of service.  The 
separation examination from his first period of service shows 
that clinical evaluation of the spine was normal.  His 
entrance and separation examinations from his second period 
of service show that clinical evaluations of the spine were 
normal.  While the veteran is competent to report an injury 
in service, the Board does not find his allegation to be 
credible, as documentation created contemporaneously fails to 
support his allegation.  Additionally, there is a lack of any 
evidence of continuity of symptomatology following the 
veteran's discharge from service.  Further, no medical 
professional has attributed the post service diagnosis of 
degenerative disc disease of the cervical spine to the 
veteran's service.  

While the veteran has attributed the current diagnosis of 
degenerative disc disease of the cervical spine to service, 
he is not competent to make such an assertion, as that 
requires a medical opinion.  See Espiritu, 2 Vet. App. at 
494.  Accordingly, for the reasons stated above, the Board 
finds that the preponderance of the evidence is against the 
claims for service connection for degenerative disc disease 
of the cervical spine, and the benefit-of-the-doubt rule is 
not for application.  See Gilbert, 1 Vet. App. at 55. 

C.  Anemia

The veteran has asserted he was hospitalized for anemia while 
in service on two occasions. 

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for anemia.  The veteran did not 
file a claim for this disability at the time he submitted his 
application for benefits.  Rather, he began claiming anemia 
in service after the RO denied the claim (an April 2003 VA 
examination report showed a diagnosis of anemia).  The 
veteran's subsequent allegations of being hospitalized for 
anemia in service are not credible.  First, there is no 
documentation to show he was hospitalized for anemia.  
Second, the documentation that exists fails to show the 
veteran reporting having been hospitalized for anemia.  For 
example, the veteran states he was taken to a hospital 
because he had passed out, which he attributes to anemia.  
The service medical records from the veteran's first period 
of service show that he was hospitalized for "passing out" 
in the barracks in March 1956.  A March 1956 clinical record 
shows that he was observed for possible influenza, but that 
no disease was found, and he was discharged.  Thus, this is 
evidence against a finding that the veteran was hospitalized 
for anemia while in service.  The service medical records 
from the veteran's second period of service show no 
hospitalizations, treatment for, or diagnosis of anemia.  

The first showing of a diagnosis of anemia was in the April 
2003 VA examination report, which is decades after the 
veteran's discharge from service and is evidence against the 
veteran's claim.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  The veteran's assertions that the current 
diagnosis of anemia had its onset in service are not 
competent and cannot be accepted as evidence of a nexus.  See 
Espiritu, 2 Vet. App. at 494.

Accordingly, for the reasons stated above, the preponderance 
of the evidence is against the claim for service connection 
for anemia first shown many years after service, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.

D.  Gastrointestinal disorder

The veteran contends that he suffered severe indigestion 
while in service, which has continued to bother him until the 
present.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a gastrointestinal disorder.  
The service medical records show multiple complaints by the 
veteran of indigestion.  A 1977 private medical record shows 
a diagnosis of rule out hiatal hernia.  However, there is a 
lack of competent evidence of a current gastrointestinal 
disorder.  VA provided the veteran with an examination in 
April 2003.  A gastrointestinal series was conducted, which 
revealed no abnormalities of the upper gastrointestinal 
tract.  This is evidence against a finding that the veteran 
has a current gastrointestinal disorder, and there is no 
competent evidence that shows a current gastrointestinal 
disorder.  Without competent evidence of a current 
disability, service connection cannot be granted.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court 
stated "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992). 

While the veteran had stated that he has a gastrointestinal 
disorder, he is not competent to provide a probative opinion 
on a medical matter, to include the diagnosis of a specific 
disability.  See Espiritu, 2 Vet. App. at 494.  The service 
medical records support his allegation of having 
gastrointestinal complaints in service; however, the evidence 
of record does not support a finding that he developed a 
chronic gastrointestinal disorder since service.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a gastrointestinal disorder, and 
the benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.

E.  Lung disorder

The veteran contends that he inhaled fumes while in service 
and that his lungs collapsed on two occasions.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a lung disorder.  The service 
medical records are silent for any findings associated with 
the lungs.  Examinations conducted during both periods of 
service show that clinical evaluations of the lungs in 1955, 
1958, and 1963 were all normal.  Additionally, there is a 
lack of competent evidence of a current lung disorder.  A May 
2003 VA examination report shows that a chest x-ray revealed 
no active pulmonary disease.  There is no competent evidence 
that shows a current disability.  Without competent evidence 
of a current lung disorder, service connection cannot be 
granted.  See Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. 
App. at 143-44. 

While the veteran had stated that he has a lung disorder, he 
is not competent to provide a probative opinion on a medical 
matter, to include the diagnosis of a specific disability.  
See Espiritu, 2 Vet. App. at 494.  Accordingly, for the 
reasons stated above, the Board finds that the preponderance 
of the evidence is against the claim for service connection 
for a lung disorder, and the benefit-of-the-doubt rule is not 
for application.  See Gilbert, 1 Vet. App. at 55.

F.  Vision loss

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiencies as such 
are not diseases within the meaning of applicable legislation 
and service connection is not proper for these conditions.  
See 38 C.F.R. § 3.303(c) (2007).

Service medical records show that the veteran was noted to 
have refractive error.  

Refractive error is essentially considered to be like a 
congenital or developmental defect because it is not a 
disease or injury as contemplated by VA law and regulations.  
38 C.F.R. § 3.303(c) (2007).  Moreover, neither service 
medical records nor private treatment records show a 
disability resulted from a superimposed injury or disease to 
a defect.  VAOPGCPREC 82-90 (July 18, 1990).  As refractive 
error of the eye is not a disease for which service 
connection may be granted, the Board concludes that the 
veteran's claim of entitlement to service connection for 
vision loss cannot be granted as a matter of law.  See 38 
C.F.R. §§ 3.303(c), 4.9; see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

A November 2002 VA treatment record shows a diagnosis of age-
related macular degeneration.  A November 1992 private 
medical record shows that the veteran complained of decreased 
vision.  The examiner stated that a fluorescein angiogram 
showed "the subretinal membrane did appear to extend through 
the fovea."  There is no competent evidence that either of 
these eye pathologies are related to the veteran's service.  
Additionally, the first showing of any eye symptoms was in 
approximately 1992, which is decades after the veteran's 
discharge from service and is evidence against the claim.  
See Maxson, supra.  

Again, while the veteran claims that his current macular 
degeneration is the result of the vision loss he had while in 
service, he is not competent to provide that nexus to 
service.  See Espiritu, 2 Vet. App. at 494.  Accordingly, for 
the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for age-related macular degeneration, and 
the benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for hypertension is denied.

Service connection for degenerative joint disease of the 
cervical spine is denied.

Service connection for anemia is denied.

Service connection for a gastrointestinal disorder is denied.

Service connection for a lung disorder is denied.

Service connection for refractive error and macular 
degeneration is denied.


REMAND

The Board finds that examinations are necessary for the issue 
of entitlement to service connection for degenerative disc 
disease of the lumbar spine and entitlement to a compensable 
evaluation for healed fracture, proximal left tibia.  

As to the claim for service connection for degenerative disc 
disease of the lumbar spine, VA provided the veteran with an 
examination in connection with his claim.  However, the 
examiner noted that he had not reviewed the veteran's claims 
file because it was not available.  He also did not provide a 
medical opinion.  The evidence that relates to this claim 
meets the criteria for entitlement to an examination, to 
include a medical opinion.  38 U.S.C.A. § 5103A(d)(2) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2007); see McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Specifically, the veteran 
has a current disability, there is evidence of an in-service 
back injury, and there is insufficient evidence to decide the 
claim.  Thus, an examination, to include a medical opinion, 
is necessary.

As to the claim for increase related to the healed fracture, 
proximal left tibia, the last examination conducted was in 
May 2003-more than four years ago.  The Board finds that a 
more current examination is necessary to determine the level 
of severity of the veteran's service-connected disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the 
veteran for a VA examination to determine 
the nature and etiology of his 
degenerative disc disease of the lumbar 
spine.  The examiner is asked to review 
the veteran's claims file, including the 
service medical records, and to provide 
an opinion to the following question: Is 
it as likely as not (i.e., is there at 
least a 50 percent probability) that the 
current degenerative disc disease of the 
lumbar spine is related to the veteran's 
service?  A complete rationale for any 
opinion should be included in the report, 
to include the use of medical principles 
and evidence in the claims file.

2.  The RO/AMC should schedule the 
veteran for a VA examination to determine 
the level of severity of the service-
connected healed fracture, proximal left 
tibia.  The examiner is asked to address 
whether there is malunion of the tibia.  
Ranges of motion of both the left knee 
and the left ankle should be reported.  
The examiner should render an opinion as 
to whether either the veteran's knee or 
ankle causes weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity, or 
atrophy.  A complete rationale for any 
opinion should be included in the report, 
to include the use of medical principles 
and evidence in the claims file.

3.  Thereafter, the RO/AMC should 
readjudicate the claims of entitlement to 
service connection for degenerative disc 
disease of the lumbar spine and 
entitlement to a compensable evaluation 
for healed fracture, proximal left tibia.  
If the benefit(s) sought on appeal 
is(are) not granted to the veteran's 
satisfaction, a supplemental statement of 
the case should be issued and the case 
returned to the Board after a period of 
time for comment, in accordance with 
applicable procedures. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


